CHANGE IN CONTROL, CONFIDENTIALITY, AND NONCOMPETITION AGREEMENT This Agreement is effective as of the 29th day of June, 2005 by and between BAR HARBOR BANKSHARES, a Maine corporation with its principal office at 82 Main Street, P.O. Box 400, Bar Harbor, ME 04609-0400 , and Daniel A. Hurley, III of Ellsworth, Maine , (the "Executive"). W I T N E S S E T H: WHEREAS, Bar Harbor Bank & Trust is a wholly owned first tier banking subsidiary of Bar Harbor Bankshares and Bar Harbor Trust Services is a second tier non-depository trust company subsidiary of Bar Harbor Bankshares; and WHEREAS, the Executive is an officer and employee of the Employer as defined below; and WHEREAS, the Employer desires to enhance the ability of the Employer to retain the services of the Executive and to reward the Executive for his or her valuable, dedicated service to the Employer in the event of his or her termination of employment in connection with a change in control of the Employer as defined herein. NOW, THEREFORE, the parties hereto do hereby agree as follows: 1. Definitions 1.1. Bank shall mean Bar Harbor Bank & Trust. 1.2. Base Compensation shall mean the annual base salary payable by the Employer to the Executive, and except as otherwise expressly provided for in this Agreement, excluding any bonuses, incentive compensation and other forms of additional compensation. 1.3Cause shall be deemed to exist only in the event the Executive is convicted by a court of competent jurisdiction of a felony involving dishonesty or fraud on the part of the Executive in his or her relationship with the Employer. 1.4. Change in Control shall mean the occurrence of any one of the following events: (a) Any person, including a group (as such term is used in Section 13(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) becomes the beneficial owner (as determined pursuant to Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of Bar Harbor Bankshares representing more than fifty percent (50%) of the combined voting power of Bar Harbor Bankshares' then outstanding securities, other than as a result of an issuance of securities initiated by Bar Harbor Bankshares in the ordinary course of its business; or (b) Bar Harbor Bankshares is party to a Business Combination (as hereinafter defined) unless, following consummation of the Business Combination, more than fifty percent (50%) of the outstanding voting securities of the resulting entity are beneficially owned, directly or indirectly, by the holders of Bar Harbor Bankshares' outstanding voting securities immediately prior to the Business Combination in substantially the same proportions as those existing immediately prior to the Business Combination; or (c) The stockholders of Bar Harbor Bankshares approve a plan of complete liquidation of Bar Harbor Bankshares or an agreement for the sale or disposition by Bar Harbor Bankshares of all or substantially all of Bar Harbor Bankshares' assets to another person or entity that is not a wholly owned subsidiary of Bar Harbor Bankshares. For purposes of this Section 1.4, a Business Combination means any cash tender or exchange offer, merger or other business combination, sale of stock, or sale of all or substantially all of the assets, or any combination of the foregoing transactions. For purposes of this Section 1.4, a Change in Control shall exclude any internal corporate change, reorganization or other such event, which occurred prior to or may occur following the date of this Agreement. 1.5.Date of Termination shall mean: (a) If the Executive's employment is terminated for Disability, thirty (30) days after Notice of Termination for Disability is given by the Employer to the Executive and the Executive shall not have returned to the performance of his duties on a full-time basis during such thirty (30) day period; (b) If the Executive's employment is terminated by the Employer for Cause or by the Executive for Good Reason, the date specified in the Notice of Termination, but not earlier than the date on which such Notice of Termination is given; and (c) If the Executive's employment is terminated or terminates for any other reason, the date on which the Executive ceases to perform services for the Employer as a common law employee. 1.6.Disability shall mean a permanent and total disability (as defined in the Employer's long term disability plan) which is incurred by the Executive while he is employed by the Employer and which makes the Executive eligible to receive a disability income under the Employer's long term disability insurance plan.
